Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-4 are objected to because of the following informalities:
a.	Claim 1, lines 3 and 4, “the tank” should be :the grounded metal tank”;
b.	Claim 1, lines 3 and 6, “voltage” should be “a voltage”;
c.	Claim 1, line 9, “a particle diameter” should be “a diameter of the particle”;
d.	Claim 1, line 11, “voltage” should be “the voltage” having antecedence in “voltage” of line 6; and
e.	Claim 1, line 15, “the particle diameter” should be “the diameter of the particle”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 requires “a conductive portion being a portion of the non-linear layer resistance material that is conductive when voltage higher than or equal to the threshold is applied to a metal foreign object on the non-linear resistance layer” and “the conductive portion is formed in a portion of the non-linear resistance layer immediately under the metal foreign object.”  Given that the voltage applied, the material, size and configuration of the metal foreign object, and the material, size, and configuration (including non-homogenous composition) of the non-linear resistance layer affect the resulting generated conductive portion, how does one of ordinary skill in the art ascertain what the intended metes and bounds of the claimed inventions are?	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura (WO 2018/012012) (using US 11,031,765 as English translation).
With respect to Claim 1, Yoshimura teaches a gas insulated apparatus (fig. 1, 1) comprising: a grounded (col. 4, l. 54) metal (col. 4, l. 55) tank (2) in which an insulating gas (5 and col. 5, ll. 3-5) is enclosed; a conductor (3) disposed in the tank, voltage (col. 5, l. 14) being applied to the conductor; and a non-linear resistance layer (6) disposed on at least part of an inner surface (fig. 1, inside surface of 2) of the tank and made from an insulating material (fig. 2, 7 and col. 5, ll. 31-36) containing a particle (8) of a non-linear resistance material (8 and col. 5, l. 43), the non-linear resistance material being conductive (col. 6, ll. 55-58) when voltage higher than or equal to a threshold (col. 6, ll. 53-54) is applied, wherein the non-linear resistance layer has a thickness (fig. 12, overall thickness of 6) that is larger than a sum of a thickness (vertical thickness of 8 in the upper row) of a conductive portion (fig. 12, 8 in upper row; note: because the claim uses the transitional phrase of “comprising,” other unclaimed elements can also be conductive) and a particle diameter (diameter of 8 in the lower row) of the non-linear resistance material, the conductive portion being a portion (see fig. 12) of the non-linear resistance layer that is conductive when voltage higher than or equal to the threshold is applied to a metal (col. 5, l. 61) foreign object (9) on the non-linear resistance layer, and in a state where the conductive portion (fig. 12, 8 in upper row) is formed in a portion (see fig. 12, 8 of upper row immediately below 9) of the non-linear resistance layer immediately under (see fig. 12) the metal foreign object, the non-linear resistance layer maintains insulation (7 is an insulator and col. 5, l. 31) in a portion of a thickness (fig. 12, thickness from bottom of 8 in top row to bottom of 6, where there is gap between 8s in lower row) exceeding (see fig. 12) the particle diameter of the non-linear resistance material.
With respect to Claims 2-4, Yoshimura teaches the non-linear resistance layer is a coating film (col. 5, l. 8) (claim 2) and the non-linear resistance material is zinc oxide (col. 5, l. 43) or silicon carbide (col. 5, l. 43) (claims 3 and 4).

    PNG
    media_image1.png
    457
    522
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 9,508,507, 9,812,235, 9,890,296, 9,972,987, 10,043,621, 10,069,285, 10,096,979, 10,965,106, 2015/0357801, WO 2019/123889 and EP 2405550 disclose a non-linear resistance layer in a gas insulating tank.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  6/14/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835